 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                 )      Case №: 2:10-cr-00044-WBS
                                               )
 9                  Plaintiff,                 )
                                               )                       ORDER
10           vs.                               )                  APPOINTING COUNSEL
                                               )
11   WILLIAM THOMAS BERUMEN,                   )
                                               )
12                  Defendant.                 )
                                               )
13
14
            The court appointed a Bakersfield panel to represent the defendant on November 4, 2019.
15
     The Federal Defender has determined that this client should be assigned to a Sacramento panel
16
     attorney. CJA panel attorney William Bonham is hereby appointed effective November 14, 2019,
17
18   the date the Office of the Federal Defender contacted him.

19          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT

20   SUPPORTING APPOINTMENT.

21
22
     DATED: November 19, 2019
23
24
25                                         _______________________________________
                                           MORRISON C. ENGLAND, JR.
26
                                           UNITED STATES DISTRICT JUDGE
27
28
